COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Matter of A. G.

Appellate case number:     01-18-01092-CV

Trial court case number: 2016-04829J

Trial court:               315th District Court of Harris County

       On April 26, 2019, this Court issued an order abating the appeal and directing the trial court
to hold a hearing within 7 days to determine why appellant’s counsel had not filed a brief.
Appellant’s brief was filed on April 29, 2019.
        Accordingly, the Court withdraws the order of April 26, 2019. The appeal is reinstated on
the active docket. Appellee’s brief is due within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Peter Kelly____
                    Acting individually  Acting for the Court


Date: __April 30, 2019___